EXAMINER’S COMMENT

Response to Remarks
Applicant’s remarks, see pages 9-10, filed 2022.03.10, with respect to the rejection of claims 1 and 7-11 have been fully considered and are persuasive.  The rejection of claims 1 and 7-11 has been withdrawn. 
The drawing objection is withdrawn.
Claims 1, 3-8 and 12-15 remain.

Drawings
The amended drawings received on 2022.03.10 are acceptable.

Allowable Subject Matter
Claims 1, 3-8 and 12-15 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1, 3-8 and 12-15are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

    PNG
    media_image1.png
    493
    705
    media_image1.png
    Greyscale

The closest art of record is JP 64-34435 (‘435, cited by applicant) which discloses a turbocharger (fig. 4, supra) comprising: a turbine housing (1) configured to house a turbine rotor (4) provided on one 5side of a rotor shaft (6); and a bearing housing (3) configured to house a bearing (shown but not numbered) that rotatably supports the rotor shaft (fig. 4), wherein at least one cooling water flow path (generally 11, 10a, 9, 10b, 12 in fig. 3, supra) through which cooling water flows (as indicated by flow arrows) is formed in at least one of the turbine housing and the bearing housing (9 is in 3 in fig. 4), and 10the at least one cooling water flow path is formed such that a plurality of flow path cross sections are present in, of a cross-section including an axis of the rotor shaft, a half cross-section divided by the axis (see annotated fig. 4 supra).  
The prior art does not teach or fairly suggest the claims as amended.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/21/2022